184 F.2d 725
CLARK,v.UNITED STATES.
No. 4079.
United States Court of Appeals Tenth Circuit.
Oct. 19, 1950.

Robert Sunshine, Denver, Colo., for appellant.
No appearance and no brief for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
HUXMAN, Circuit Judge.


1
This is an appeal in forma pauperis from a judgment of the United States District Court for the District of New Mexico overruling appellant's motion to correct the sentence imposed on him in a criminal case in that court.  The basis of the motion was that he was arraigned on a charge of 'Theft of Mail'; that when he appeared and entered a plea of guilty he thought he was pleading to the theft of mail charge; that he did not know that another information charging him with forgery of a United States Treasury check was filed against him; that the charge of forgery was never mentioned to him in court and that he did not plead guilty to such a charge.


2
The record in the court below conclusively shows that an information charging him with theft of the mail was filed against him, that he waived the reading of the information and entered a plea of not guilty thereto.  That thereafter the case, predicated upon this information, was dismissed.


3
The record further shows that he was also accused of the crime of forging a United States Treasury check; that in open court he signed a waiver of indictment to the charge of forgery and consented to be prosecuted by information; that at all stages he was represented by counsel of his own choosing; that a copy of the information charging him with forgery was handed to him and that the information was read to him in open court and that with his attorney present, he entered a plea of guilty thereto.


4
Appellant's assertion that he did not know that he was charged with forgery and did not plead guilty to a charge of forgery is wholly groundless and without merit.


5
The judgment appealed from is affirmed.